Citation Nr: 0619988	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-39 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD).

To establish jurisdiction over this issue, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7104 (2005).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The reopened claim of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The evidence received by VA since the July 1996 RO rating 
decision pertinent to the claim of service connection for 
post-traumatic stress disorder bears directly and 
substantially on the specific matter under consideration 
because it tends to show that the veteran has a current post-
traumatic stress disorder disability; it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision denying service connection 
for post-traumatic stress disorder is final. 38 U.S.C.A. §§ 
5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

2.  Since the July 1996 rating decision, new and material 
evidence has been received, and the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant in the 
processing of the claim under the VCAA have been fulfilled.  
As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for PTSD.  The Board is undertaking additional development 
pursuant to the VCAA to assist the veteran with this claim, 
as described in the appended remand.

Law and Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If new and material 
evidence has been received with respect to a claim, which has 
become final, then the claim is reopened and decided on a de 
novo basis.  38 U.S.C.A. § 5108.  

The appellant's application to reopen his claim for service 
connection for PTSD was received in November 2003, well after 
August 29, 2001, the effective date of the amended § 3.156, 
which redefined "new and material evidence" needed to 
reopen a previously denied claim.  See Fed. Reg. 45,620, 
45,629-30 (August 29, 2001), codified as amended at 38 C.F.R. 
§ 3.156(a).
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
Board will presume that the evidence submitted by and on 
behalf of the claimant to be credible.  King v. Brown, 5 Vet. 
App. 19 (1993).  The exceptions to this presumption are where 
the evidentiary assertion is inherently incredible or when 
the facts asserted are beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorders in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records; VA records for treatment from 1994-1996, 2000, and 
2002-2004; Vet Center records; and his contentions as 
reflected in his testimony, arguments, and written 
statements.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

New and material evidence has been received to reopen service 
connection for PTSD.  At the time of the July 1996 rating 
decision, the claims file contained the veteran's service 
medical records and clinical records from VA inpatient 
treatment. Service medical records showed no findings with 
regard to PTSD or any other psychiatric disorder.  VA 
treatment records showed multiple hospitalizations with the 
following discharge diagnoses:  organic mood disorder, 
continuous cocaine dependency, and alcohol dependence.  Since 
the July 1996 rating decision, the following additional 
evidence relating to the claim for service connection for 
PTSD has been associated with the file:  VA outpatient 
records from 2000, 2002-2004, Vet Center records, stressor 
statements, and hearing testimony.  The VA outpatient and 
inpatient records establish a current diagnosis of PTSD and 
ongoing group therapy for PTSD.  This evidence is new, as the 
veteran had no diagnosis of PTSD before 2002.  It is also 
material.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

The veteran's stressor statement reflects three stressors.  
First, he described an incident in September 1990, where a 
named airman in his unit attempted suicide by slashing his 
wrists.  According to the veteran, he witnessed the airman 
cut his wrists and the veteran drove him to the hospital to 
obtain emergency medical treatment.  Second, the veteran also 
stated that while he was on a C-130 aircraft from Davis-
Monthan Air Force Base, Arizona, to Little Rock Air Force 
Base, Arkansas, in March 1991, one or more of the aircraft's 
engines shut down and altitude was rapidly lost.  The third 
stressor is driving a supply truck while stationed in the 
United Arab Emirates.  The veteran described being in fear at 
all times while performing this duty because he feared 
sabotage by terrorists.  Because there was no identification 
of stressors at the time of the July 1996 decision and an in-
service stressor is integral to a claim for service 
connection for PTSD, the veteran's statements are new and 
material to his claim for service connection for PTSD.  

The veteran has identified the name and unit (314th Civil 
Engineering Squadron) of the subject involved in the suicide 
attempt.  He has also provided the type of aircraft, the 
points of departure and arrival, and the date of the aircraft 
incident.  Both these stressors include sufficient detail, 
such that they appear to be reasonably "verifiable."  
Accordingly, the Board finds that the establishment of a 
current diagnosis of PTSD and identification of stressors 
raise a reasonable possibility of substantiating the claim 
for service connection for PTSD and the claim is reopened. 


ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD.


REMAND

According to M21-1MR, Part IV, Subpart ii, Chapter 1, Section 
D, Topic 14, "At a minimum, the veteran must provide the 
following: a stressor that can be documented, a location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred.  The 
veteran has provided his unit of assignment during each 
stressor, the month(s) when the stressor occurred, and other 
pertinent details.  The Board is unable to locate any 
evidence, such as a negative response from the United States 
Army and Joint Services Records Research Center (JSRRC) that 
indicates that the information provided by the veteran was 
insufficient or his stressors are of the sort that cannot be 
documented.  Consequently, the Board is of the opinion that 
an attempt must be made to verify the veteran's stressors 
involving the suicide attempt and the aircraft incident.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The RO's attention is directed 
to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five 
elements of a service connection claim:  
(1) veteran status; (2) existence of a 
disability; (3) a connection between the 
veteran's service and the disability; (4) 
degree of disability; and (5) effective 
date of the disability.)  The AMC should 
provide the appellant written notification 
specific to his claim service connection 
for PTSD of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

2.  The RO should contact the National 
Personnel Records Center and request the 
veteran's personnel record for his term of 
service with both the Air Force from 
October 1985 to June 1993, and the Navy 
Reserves in 2002.

3.  The AMC should review the file and 
prepare a summary of all evidence 
pertaining to the veteran's stressor 
incidents.  [To ensure a complete summary, 
the AMC should closely review the contents 
of the veteran's PTSD Questionnaire, his 
stressor statement date stamped received 
June 14, 2004, and his Board video 
conference testimony.  The summary should 
note the date (September 1990), the full 
name and unit (314th Civil Engineering 
Squadron) of the principal involved in the 
suicide attempt.   The summary should also 
note the date of the aircraft mishap 
(March 1991), the type of aircraft and the 
departure location and destination.  The 
AMC should then forward the summary to the 
JSRRC and/or any other agency the AMC 
deems appropriate, and request such 
documents as unit histories in order to 
ascertain whether the stressor incidents 
occurred.

4.  When the above evidentiary development 
has been accomplished, any additional 
records have been associated with the file 
and if a stressor has been verified 
schedule the veteran for a PTSD 
examination to determine whether the 
diagnostic criteria for PTSD are satisfied 
(current regulations require a diagnosis 
of PTSD in conformance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV)).  All indicated studies must be 
conducted.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder.  The examiner should integrate all 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should 
be informed of the stressor(s) that have 
been verified.  The examiner should be 
requested to provide an opinion as to 
whether the veteran has PTSD related to 
his military service, and whether a 
diagnosis of PTSD is supportable solely by 
the stressor(s) that have been verified in 
the record.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The examiner should provide the rationale 
for the opinions provided.

5.  Thereafter, the AMC should ensure that 
no other notification or development 
action is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

6.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for PTSD.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


